Case: 18-30109      Document: 00514686139         Page: 1    Date Filed: 10/17/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-30109                           October 17, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
JONATHAN RABURN,

              Plaintiff - Appellant

v.

WIENER WEISS & MADISON,

              Defendant - Appellee




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:17-CV-155


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM:*
       Jonathan Raburn sued the law firm, Wiener Weiss & Madison, for
violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. The
district court dismissed this action for failure to state a claim, holding that
Plaintiff’s claims were time-barred and that the underlying e-mail
communications did not require statutory notices and warnings.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30109    Document: 00514686139     Page: 2   Date Filed: 10/17/2018



                                 No. 18-30109
      Having reviewed the parties’ briefs and the record, we AFFIRM the
judgment of the district court essentially for the reasons given in its thorough
Ruling and Order of November 16, 2017.
      AFFIRMED.




                                       2